Jenkins, P. J.
1. “A traveler on tlie public highway, exercising due care, although he knows there is some danger in driving over a defective bridge, may recover for injuries thus sustained, unless the danger is obviously of such a character that driving over the bridge, in and of itself, amounts to a want of ordinary care.” Elbert County v. Threlkeld, 145 Ga. 133 (88 S. E. 683). The charge of the court, having followed this language of the Supreme Court, and being otherwise *703qualified and enlarged by a correct statement of the law relative to tbe burden of proof, the respective duties of the plaintiff and the county to exercise ordinary care, and the burden on the plaintiff to show actual or constructive notice to the county of the defect in the bridge, is not subject to the exceptions taken.
Decided April 14, 1921.
Action for damages; from city court of Bainbridge — Judge Spooner. August 16, 1920:
Hartsfield & Conger, for plaintiff in error.
W. V. Custer, contra.
2. The verdict was warranted by the evidence, and the defendant cannot complain that the amount found was less than the proved damages. Central of Ga. Ry. Co. v. Trammell, 114 Ga. 312(3) (40 S. E. 259) ; Pullman Co. v. Schaffner, 126 Ga. 609, 610(4) (55 S. E. 933, 9 L. R. A. (N. S.) 407); Parker v. Roberts, 19 Ga. App. 270(2) (91 S. E. 345).

Judgment affirmed..


Stephens and Hill, JJ., coneur.